                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION



 UNITED STATES OF AMERICA,                6:19-PO-5006-KLD
                                          Ticket Number: FAJD004Z
                    Plaintiff,            Location Code: M5
                                          Disposition Code: PE
 vs.
                                          JUDGMENT IN A CRIMINAL CASE
 DUANE G. HANSON,

                    Defendant.



       The Defendant, Duane G. Hanson, was present in court was found guilty
following a bench trial to the charge of: OPERATING A MOTOR VEHICLE IN
VIOLATION OF MVUM.
       The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
             1. Defendant must pay a fine in the amount of $100.00 plus $40.00 in
fees for OPERATING A MOTOR VEHICLE IN VIOLATION OF MVUM for a
total of $140.00. Defendant must pay by check or money order payable to AU.S.
COURTS C CVB@ and mailed to CENTRAL VIOLATIONS BUREAU, P.O. Box
780549 San Antonio, TX 78278. Defendant may also pay online at
www.cvb.uscourts.gov . The fine shall be paid as follows: $20.00 per month
starting on March 15, 2020, and then every month thereafter on the 15th until paid
in full.
      Pursuant to 18 U.S.C. '' 3402 & 3742(g) and Federal Rule of Criminal
Procedure 58(g)(2)(B), Defendant has the right to appeal the judgment of
conviction and sentence imposed in this case to a United States District Court
Judge within fourteen (14) days after entry of judgment by filing with the Clerk of
District Court a statement specifying the judgment from which the appeal is taken,
serving a copy of the statement upon the United States Attorney (personally or by
mail), and filing a copy with Magistrate Kathleen L. Desoto. If you appeal, you
will be required to pay a $38 fee pursuant to 28 U.S.C. '1914, Fee Schedule,
subsection (10), at the time of filing your appeal. You also will be required to
furnish the District Court Judge a copy of the record, which consists of the
Aoriginal papers and exhibits in the case together with any transcript, tape, or other
recording of the proceedings and a certified copy of the docket entries which shall
be transmitted promptly to the clerk of court.@ Fed. R. Crim. P. 58(g)(2)(C).




Date of Imposition of Judgment: January 31, 2020.


  February 20, 2020
____________________                                 ______________________
                                                      ______________________
Date Signed                                          KATHLEEN L. DESOTO
                                                     United States Magistrate Judge
